Name: Commission Regulation (EC) No 29/2003 of 8 January 2003 amending Regulation (EC) No 2267/2002 fixing the representative prices and the additional import duties for molasses in the sugar sector
 Type: Regulation
 Subject Matter: foodstuff;  prices;  trade;  EU finance;  beverages and sugar
 Date Published: nan

 Avis juridique important|32003R0029Commission Regulation (EC) No 29/2003 of 8 January 2003 amending Regulation (EC) No 2267/2002 fixing the representative prices and the additional import duties for molasses in the sugar sector Official Journal L 004 , 09/01/2003 P. 0003 - 0004Commission Regulation (EC) No 29/2003of 8 January 2003amending Regulation (EC) No 2267/2002 fixing the representative prices and the additional import duties for molasses in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the market in sugar(1), as amended by Commission Regulation (EC) No 680/2002(2),Having regard to Commission Regulation (EC) No 1422/95 of 23 June 1995 laying down detailed rules of application for imports of molasses in the sugar sector and amending Regulation (EEC) No 785/68(3), and in particular Article 1(2) and Article 3(1) thereof,Whereas:(1) Commission Regulation (EC) No 2267/2002(4) fixes the representative prices and the additional import duties for molasses from 20 December 2002. The prices notified to the Commission by one Member State contained an error and the most favourable purchase prices on the world market referred to in Article 2 of Regulation (EEC) No 785/68 were therefore incorrectly established.(2) Consequently, the Annex to Regulation (EC) No 2267/2002 should be replaced from the date of application of that Regulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2267/2002 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 9 January 2003.It shall apply from 20 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 141, 24.6.1995, p. 12.(4) OJ L 347, 20.12.2002, p. 7.ANNEX"ANNEXto the Commission Regulation of 19 December 2002 fixing the representative prices and additional import duties to imports of molasses in the sugar sector>TABLE>"